DETAILED ACTION
Claims 1, 2, 4-10, and 12-16 are currently pending in this Office action.  Claims 3 and 11 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Newly submitted claims 14-16 directed to an invention that lacks unity with the invention originally claimed for the following reasons: The methods of claim 1 and 14 share in common the steps of adding circular-section glass fibers to the mixture (MXDZ/A), and processing the mixture, where the mixture and the content of glass fibers is defined in the same manner in both claims.  Oguro et al. (EP 2792714 A) at claim 5 discloses a polyamide resin composition containing 50 to 99 parts by mass (pbm) of aliphatic polyamide resin (A); 50 to 1 pbm of polyamide resin (B) including 70 mol% or more of a diamine structural unit derived from xylylenediamine and 50 mol% or more of a dicarboxylic acid structural unit derived from sebacic acid; and 1 to 230 pbm of a filler (C) relative to 100 total pbm polyamide resins (A) and (B). [0036] specifies that filler (C) is preferably glass fibers. The examples at [0080] employ a commercial glass fiber from Nippon Electric Glass (T275H), which is a circular glass fiber as evidenced by Ieda et al. (US 2013/0261256 A1) at [0307].  Example 5 contains 30 parts by mass (pbm) MPXD10-1, 70 pbm Nylon 6, circular glass fiber, talc, an aromatic amine stabilizer, and an inorganic stabilizer. The composition is processed by melt kneading in a twin screw extruder, followed by injection or compression molding from the perspective of good dimensional stability and chemical resistance. [0065]-[0066]. [0037] explains that including the filler improves strength, rigidity, heat resistance, and other properties of the composition.  As such the technical feature of the steps of adding and processing are not new in the art and so the two methods lack unity a posteriori.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Scope of the Elected Invention
Accordingly, claims 14-16 (drawn to a method for limiting warping of a mixture) are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	The scope of the elected subject matter that will be examined and searched is as follows:
Claims 1, 2, 4-10, 12, and 13, drawn to a method for improving elongate at break of a mixture.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.
 
Information Disclosure Statement
	The information disclosure statement (IDS), filed on 08/31/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
	Applicant's arguments filed 06/10/2021 have been fully considered but they are not persuasive. 	Concerning the rejection of claims 1-11 under 35 U.S.C. 103 over Oguro et al. (EP 2792714 A1) as evidenced by Ieda et al. (US 2013/0261256 A1), page 9 argues that “Oguro fails to teach or disclose that the addition of circular glass fibres can improve the elongation at break of tis compositions.”  While Oguro is silent as to this property, as discussed in the rejection and reiterated below, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, the present specification at page 2 line 30 to page 3 line 2 attributes the improvement of mechanical .
	The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
Pages 9-10 argue that Oguro “Table 1 fails to disclose or suggest that glass fibers were added to Example 5.”  This is not persuasive because, as the remarks acknowledge, [0080] explicitly indicates that the compositions are prepared with circular glass fiber T-275H.  [0068] specifically states that “The materials used in the Examples and Comparative examples are as follows” and the glass fibers of [0080] are described within that context.  Otherwise, Oguro is not limited to its examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  See MPEP 2123.  Beyond its examples, Oguro explicitly expresses a preference for including glass fibers, such as at [0036], [0065]. 

As for the argument on page 11 that “Oguro fails to disclose the use of flat-section glass fibres and thereby fails to provide the properties of its compositions comprising flat-section fibres.”  This is unpersuasive because the method of the present claims only requires circular-section glass fibres, not flat-section fibres.
	The arguments on pages 12-16 concerning new claims 14 and 16 are moot because these claims are withdrawn by original presentation for the reasons discussed above.

Claim Objections
	The previous objection to claim 11 is withdrawn in light of the claim’s cancelation.

Claim Rejections - 35 USC § 112
	The previous rejection of claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of amendment correcting claim 1 and canceling claim 11.
	The previous rejection of claims 2, 4, 5, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the correction of claims 2, 4, and 5 and cancelation of claim 11.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oguro et al. (EP 2792714 A1) as evidenced by Ieda et al. (US 2013/0261256 A1).
	With respect to claim 1, Oguro at claim 5 discloses a polyamide resin composition containing 50 to 99 parts by mass (pbm) of aliphatic polyamide resin (A); 50 to 1 pbm of polyamide resin (B) including
70 mol% or more of a diamine structural unit derived from xylylenediamine and 50 mol% or more of a dicarboxylic acid structural unit derived from sebacic acid; and 1 to 230 pbm of a filler (C) relative to 100 
1, 70 pbm Nylon 6, circular glass fiber, talc, an aromatic amine stabilizer, and an inorganic stabilizer. The composition is processed by melt kneading in a twin screw extruder, followed by injection or compression molding from the perspective of good dimensional stability and chemical resistance. [0065]-[0066]. [0037] explains that including the filler improves strength, rigidity, heat resistance, and other properties of the composition.
	Oguro differs from the present claim because, while it teaches including circular-section glass fibers in the mixture to prepare a composition, it is silent as to up to 30 percent increase in elongation at break after processing compared to the mechanical properties of a composition comprising flat-section fibers instead of circular-section glass fibers.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, the present specification at page 2 line 30 to page 3 line 2 attributes the improvement of mechanical properties, including elongation at break, after processing to “the addition of circular-section fibres in a mixture composition at least one MXDZ polyamide and at least one aliphatic polyamide.” Page 7 lines 11-14 explains that the improvement in elongation at break is observed after the composition containing circular-section glass fibres is processed by injection or compression molding. The present examples mix the compositon by melt kneading in a twin screw extruder, followed by injection molding. Oguro likewise teaches adding a circular glass fiber to a mixture of at least MXDZ polyamide and at least one aliphatic polyamide A, as already discussed above, which is processed by melt kneading in a twin screw extruder, followed by injection or compression molding from the perspective of good dimensional stability and chemical resistance. [0065]-[0066].
	While Oguro does not directly disclose an up to 30 percent increase in elongation at break after processing as compared to a composition containing flat-section glass fibers, since each of the claimed components is present and rendered obvious by the teachings of Oguro, a person having ordinary skill in 
	With respect to claim 2, Oguro at claim 7 specifeis that the amount of polyamide (B) is 20 to 50 parts by mass (pbm) relative to 100 total pbm of polyamide (A) and (B).
	With respect to claim 4, Oguro at claim 5 discloses that the polyamide resin composition contains 50 to 99 pbm of aliphatic polyamide resin (A); 50 to 1 pbm of polyamide resin (B) including 70 mol% or more of a diamine structural unit derived from xylylenediamine and 50 mol% or more of a dicarboxylic acid structural unit derived from sebacic acid; and 1 to 230 pbm of a filler (C) relative to 100 total pbm polyamide resins (A) and (B). [0036] specifies that filler (C) is preferably glass fibers. The examples at
[0080] employ a commercial glass fiber from Nippon Electric Glass (T275H), which is a circular glass fiber as evidenced by Ieda at [0307]. Additives like 0.01 to 1 pbm of stabilizers, or 0.1 to 6 pbm of shock resistance improvers and lubricants relative to 100 pbm total of polyamide (A) and (B). [0062], [0064].
	With respect to claim 5, Oguro at [0073] disclose MXD10 as polyamide resin (B).
	With respect to claim 6, Oguro at [0016] discloses sebacic acid as the aliphatic dicarboxylic acid unit of the aliphatic polyamide resin.
	With respect to claims 7 and 8, Oguro at [0017] discloses 1,6-diaminoehexane and 1,10-diaminodecane as the aliphatic diamine unit of the aliphatic polyamide resin.
	With respect to claim 9, Oguro at [0045]-[0062] discloses adding stabilizers and [0064] discloses further additives such as lubricants, weather stabilizers, talc, pigments, dyes, flame retardants, a plasticizers.
	With respect to claim 10, Oguro differs from the present claim because, while it teaches including circular-section glass fibers in the mixture to prepare a composition, it is silent as to a between 10 to 30 percent increase in elongation at break after processing compared to the mechanical properties of a composition comprising flat-section fibers instead of circular-section glass fibers.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, the present specification at page 2 line 30 to page 3 line 2 attributes the improvement of mechanical properties, including elongation at break, after processing to “the addition of circular-section fibres in a mixture composition at least one MXDZ polyamide and at least one aliphatic polyamide.” Page 7 lines 11-14 explains that the improvement in elongation at break is observed after the composition containing circular-section glass fibers is processed by injection or compression molding.
The present examples mix the composition by melt kneading in a twin screw extruder, followed by injection molding. Oguro likewise teaches adding a circular glass fiber to a mixture of at least MXDZ polyamide and at least one aliphatic polyamide A, as already discussed above, which is processed by melt kneading in a twin screw extruder, followed by injection or compression molding from the perspective of good dimensional stability and chemical resistance. [0065]-[0066].
	While Oguro does not directly disclose an elongation at break increase of between 10 to 30 percent after processing as compared to a composition containing flat-section glass fibers, since each of the claimed components is present and rendered obvious by the teachings of Oguro, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a composition exhibiting improved elongation at break after processing as compared to a composition containing flat-section glass fibers. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 13, Oguro at [0066] explains that the polyamide resin composition is preferably molded by injection molding or compression molding.

Claims 1, 5-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitadera (US 9096714 B2; hereinafter “Mitadera ‘714”) in view of Mitadera (JP 2011-102360 A, machine translation; hereinafter “Mitadera ‘360”) and as evidenced by Ieda et al. (US 2013/0261256 A1).
	With respect to claim 1, Mitadera ‘714 teaches preparing a polyamide resin composition by kneading a polyamide resin (C) with additional components, following by molding by known methods.  col. 
	Mitadera ‘714 differs from the present claim because i) it discloses both aliphatic and aliphatic-aromatic polyamides; and ii), while it teaches including circular-section glass fibers in the mixture to prepare a composition, it is silent as to improving the mechanical properties including elongation at break after processing compared to the mechanical properties of a composition comprising flat-section fibers instead of circular-section glass fibers.
	As to i), Mitadera ‘360 teaches a fiber-reinforced composition containing a polyamide produced by polycondensation of a diamine component containing more than 30 mol% of m-xylylenediamine with a dicarboxylic acid.  Abstract.   [0034] teaches including an aliphatic polyamide to improve mechanical properties of molded products containing the same, such as nylon 6, nylon 66, nylon 11, nylon 12, nylon 46, nylon 610, nylon 612, or nylon 6/66.  [0033] explains that the amount of additional polyamide can be included in such amount that does not impair the composition.
	Given that eight of ten polyamides listed by Mitadera ‘714 are aliphatic polyamides and the advantages of employing one of the aliphatic polyamide species taught by Mitadera ‘360, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an aliphatic polyamide species as claimed in order to improve the mechanical properties of the composition.  Alternatively, even without Mitadera ‘360, one of ordinary skill in the art would readily select an aliphatic polyamide because eight of ten polyamides enumerated by Mitadera ‘714 are aliphatic polyamides.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, the present specification at page 2 line 30 to page 3 line 2 
	While Mitadera ‘714 does not directly disclose improving mechanical properties including elongation at break after processing as compared to a composition containing flat-section glass fibers, since each of the claimed components is present and rendered obvious by the teachings of Mitadera ‘714, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a composition exhibiting improved elongation at break after processing as compared to a composition containing flat-section glass fibers. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 5, Mitadera ‘714 discloses that polyamide resin (C) is a poly(m-xylylene sebacamide), which is MXD10.  col. 1, ll. 39-42; col. 6, ll. 31-32.
	With respect to claim 6, Mitadera ‘714 col. 13, ll. 38-46 discloses including polyamide resins other than xylylene-diamine-based polyamide resins, namely one of several aliphatic polyamides (polyamide 66, polyamide 6, polyamide 11, polyamide 12, polyamide 6/66, and polyamide 612), but is silent as to a polyamide obtained from the polycondensation of an XY unit, wherein Y corresponds to sebacic acid.
	Mitadera ‘360 at [0034] teaches including composition may further contain an aliphatic polyamide to improve mechanical properties of molded products containing the same, such as nylon 6, nylon 66, nylon 11, nylon 12, nylon 46, nylon 610, nylon 612, or nylon 6/66.
	An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

	With respect to claim 7, Mitadera ‘714 discloses polyamide 66, polyamide 6, polyamide 6/66, and polyamide 612, each of which has an X unit that is a C6 diamine.
	With respect to claim 8, Mitadera ‘714 col. 13, ll. 38-46 discloses including polyamide resins other than xylylene-diamine-based polyamide resins, namely one of several aliphatic polyamides (polyamide 66, polyamide 6, polyamide 6/66, and polyamide 612), which have hexamethylenediamine as the X unit.
	With respect to claim 9, Mitadera ‘714 teaches that the compositions further contain fillers, nucleating agents, plasticizers, heat stabilizers, weather stabilizers, and UV absorbers.  col. 13, ll. 62-64.  
	With respect to claim 10, Mitadera ‘714 differs from the present claim because, while it teaches including circular-section glass fibers in the mixture, it is silent as to a between 10 to 30 percent increase in elongation at break after processing compared to the mechanical properties of a composition comprising flat-section fibers instead of circular-section glass fibers.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, the present specification at page 2 line 30 to page 3 line 2 attributes the improvement of mechanical properties, including elongation at break, after processing to “the addition of circular-section fibres in a mixture composition at least one MXDZ polyamide and at least one aliphatic polyamide.” Page 7 lines 11-14 explains that the improvement in elongation at break is observed after the composition containing circular-section glass fibers is processed by injection or compression molding.
The present examples mix the composition by melt kneading in a twin screw extruder, followed by injection molding. Mitadera ‘714  likewise teaches adding a circular glass fiber to a mixture of at least MXDZ polyamide and at least one aliphatic polyamide A, as already discussed above, which is processed by melt kneading in a twin screw extruder, followed by injection molding.

	With respect to claim 12, Mitadera ‘714 col. 13, ll. 42-43 teaches including aliphatic polyamides, like PA 612, PA 66, PA 11, and PA 12, in an amount of 30 percent by mass or less, but differs from the present claim only because it specifies both aliphatic and aliphatic-aromatic polyamide species.
	Mitadera ‘360 teaches a fiber-reinforced composition containing a polyamide produced by polycondensation of a diamine component containing more than 30 mol% of m-xylylenediamine with a dicarboxylic acid.  Abstract.   [0034] teaches including an aliphatic polyamide to improve mechanical properties of molded products containing the same, such as nylon 6, nylon 66, nylon 11, nylon 12, nylon 46, nylon 610, nylon 612, or nylon 6/66.  [0033] explains that the amount of additional polyamide can be included in such amount that does not impair the composition.
	Given that eight of ten polyamides listed by Mitadera ‘714 are aliphatic polyamides and the advantages of employing one of the aliphatic polyamide species taught by Mitadera ‘360, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an aliphatic polyamide species as claimed in order to improve the mechanical properties of the composition.
	With respect to claim 13, Mitadera ‘714 processes its resin by injection molding.  col. 17, ll. 23-26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768